Huff, J.
This is a motion to dismiss an indictment.
The defendant, Elizabeth Cosad, was indicted on a charge of second degree forgery in violation of section 887 of the Penal Law of the State of New York by the Grand Jury which convened at a Trial Term of the Supreme Court held in and for the county of Seneca, New York at the court house in the village of Ovid, New York, on the 15th day of September, 1947, and the indictment on motion was removed to the Seneca County Court for disposition. Said indictment was filed with the clerk of the County of Seneca on the 17th day of September, 1947.
This motion was made on the following grounds:
(a) The grand jury list from which the grand jury panel was drawn did not contain the names of any person of female sex;
(b) Persons of the female sex were systematically excluded from service on the grand jury in contravention of the defendant’s constitutional rights.
The record submitted shows that in 1938 the Legislature of the State of New York decreed that women were eligible for *940service as grand jurors, but since that time the names of no woman or women were placed on the list of persons qualified to serve as grand jurors in Seneca County; and no woman or women have ever been summoned or served to act as a grand juror or jurors in Seneca County; that the assessment rolls of the various towns in Seneca County contained names of women and that some of the aforesaid women were qualified to act as grand jurors.
I find that persons of the female sex have been systematically excluded from service as grand jurors in Seneca County and particularly from the Grand Jury which indicted this defendant. Such systematic exclusion is a violation of this defendant’s constitutional rights. (Gerry v. Volger, 252 App. Div. 217; People v. Shearer, 169 Misc. 69; Ballard v. United States, 329 U. S. 187.)
The motion to dismiss the indictment is granted, and the indictment is dismissed. Submit order accordingly.